Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
In response to the Non-Final Office Action of 10-March-2022, Applicant submitted a set of Arguments/Remarks on 03-June-2022. Examiner noted on reviewing the claims (which were not amended) that the current versions of claims 1 – 13 contained a significant number of limitations which would invoke interpretation under 112(f), and also included limitations which would require rejection under 112(b) for a lack of adequate support in the specification. As a result, Examiner initiated an interview with Applicant’s representative on 11-August-2022 to discuss fixes for these issues which could be made via the Examiner’s Amendment included below.

Response to Arguments
In response to the Non-Final Office Action of 10-March-2022, Applicant submitted a set of Arguments/Remarks on 03-June-2022.
In Applicant’s first remark, they note that claims 1 – 13 and 18 – 20 were found to be allowable in the Non-Final Office Action. After further search and consideration, Examiner affirms this conclusion, given the changes added by the Examiner’s Amendment described in the Examiner’s Comment above to address 35 U.S.C. 112(b) and 112(f) issues.
In their second argument, Applicant argued that the 35 U.S.C. 103 rejections of claims 14 – 17 was invalid, because the art of record from the Non-Final Office Action (Ogasawara et al (US 9,973,287) in view of Thach et al (US 201 7/0364477) failed to teach “generating a first plurality of the random noise samples representing a high-probability part of the distribution; [and] generating a second plurality of the random noise samples representing a low- probability part of the distribution,” as recited in claim 14. As a result, Applicant argues that claims 14 – 17 should be allowed. Examiner has reviewed the art of record and, after further search agrees with this conclusion. Examiner also notes that the new claims 21 and 22 which were introduced in the Examiner’s Amendment depend on claim 14 and are therefore also allowable.

 EXAMINER’S AMENDMENT
Examiner initiated an interview with Applicant’s representative, David Zuckerman (Reg. No. 71,892), on 11-August-2022 to discuss additional changes required to overcome 112(b) issues and 112(f) interpretation in the existing version of claims 1 – 13. The required changes were approved by the Applicant on 19-August-2022 and are reflected in the Examiner’s Amendment which follows.
The application has been amended as follows:

1.	(Currently Amended) One or more non-transitory computer readable storage media encoded with instructions to generate a plurality of random noise samples per clock cycle, the random noise samples having a distribution, and wherein the one or more non-transitory computer readable storage media are further encoded with instructions to:
; 
generate a second plurality of the random noise samples representing a low-probability part of the distribution; and


2.	(Currently Amended) The one or more non-transitory computer readable storage media of claim 1, further encoded with instructions to:



3.	(Currently Amended) The one or more non-transitory computer readable storage media of claim 1, encoded with instructions to:


4.	(Currently Amended) The one or more non-transitory computer readable storage media of claim 1, wherein the second plurality of the random noise samples comprises fewer random noise samples than the first plurality of the random noise samples.

5.	(Currently Amended) The one or more non-transitory computer readable storage media of claim 1, further encoded with instructions to:



6.	(Canceled).

7.	(Currently Amended) The one or more non-transitory computer readable storage media of claim 1, further encoded with instructions to:


8. 	(Canceled). 

9.	(Currently Amended) The one or more non-transitory computer readable storage media of claim 1, wherein the distribution is a symmetric distribution.  

10.	(Currently Amended) The one or more non-transitory computer readable storage media of claim 9, wherein the symmetric distribution is a Gaussian distribution.  

11.	(Currently Amended) The one or more non-transitory computer readable storage media of claim 1, wherein the distribution is a probability density function. 

12.	(Currently Amended) A system comprising:
the one or more non-transitory computer readable storage media of claim 1, configured to output a noise signal[[,]]; and
a test circuit configured to provide a test input to a logic device, wherein the logic device functions in response to the test input while under test, the test circuit operable to:

; and
output the test input to the logic device. 

13.	(Currently Amended) The system of claim 12, wherein the logic device is [[An]] an Application Specific Integrated Circuit 


21.	(New) The random noise generation method of claim 14, further comprising:
generating the first plurality of the random noise samples from random numbers of a first bit length, and
generating the second plurality of the random noise samples from random numbers of a second bit length, the second bit length being greater than the first bit length.

22.	(New) The random noise generation method of claim 14, further comprising:
assigning a sign bit to each random noise sample of the random selection of the random noise samples according to a random number.


REASONS FOR ALLOWANCE
Claims 1 – 5, 7 and 9 – 22 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The invention pertains to techniques for implementing Random Noise Generation systems (RNGs) for the testing of high speed communication circuitry, including Application Specific Integrated Circuits (ASICs).
Regarding independent claim 1, the prior art of record does not teach generate a first plurality of the random noise samples representing a high-probability part of the distribution; generate a second plurality of the random noise samples representing a low-probability part of the distribution.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 1 is allowable. As a result, those claims which depend from claim 1 (claims 2 – 5, 7 and 9 – 13) are also allowable.
Regarding independent claim 14, the prior art of record does not teach generating a first plurality of the random noise samples representing a high-probability part of the distribution; generating a second plurality of the random noise samples representing a low-probability part of the distribution.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 14 is allowable. As a result, those claims which depend from claim 14 (claims 15 – 17 and 21 - 22) are also allowable.
Regarding independent claim 18, the prior art of record does not teach dividing the distribution into at least a first, high-probability part of the distribution and a second, low-probability part of the distribution.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 18 is allowable. As a result, those claims which depend from claim 18 (claims 19 - 20) are also allowable.
In summary, claims 1 – 5, 7, and 9 – 22 are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111      
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111